IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                No. 95-50580
                              Summary Calendar



     UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

               versus


     LARRY JOSEPH CULLUM,

                                             Defendant-Appellant.




            Appeal from the United States District Court for the
                          Western District of Texas
                                (W-93-CA-346)


                         January 15, 1996
Before GARWOOD, SMITH and EMILIO M. GARZA, Circuit Judges.*

PER CURIAM:

     Larry Joseph Cullum argues that the district court abused its

discretion in denying his 28 U.S.C. § 2255 motion for abuse of the

writ.        Cullum argues that he has demonstrated “cause” for his

failure to raise the issues of double jeopardy and his absence

during jury selection in his criminal trial in his prior section

2255 motion. He argues that he was precluded from presenting these


        *
      Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
claims because the government refused to provide him with an

inventory of his seized property and a transcript of the jury

impanelment at his criminal trial.      Cullum’s reply brief makes

insulting, unfounded allegations against the district judge.    The

reply brief is STRICKEN.

     We have viewed the record, the opinion of the district court,

and the briefs, and find that the denial of Cullum’s section 2255

motion should be affirmed substantially for the reasons stated by

the district court.   It is clear that before his prior section 2255

proceeding was filed in January 1992, there was available to Cullum

sufficient factual information to raise the two above-mentioned

claims, and that the legal theories involved were not then so novel

as to constitute cause for not raising the claims.

                                                          AFFIRMED.




                                  2